19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Otis Herman MORGAN, Petitioner Appellant,v.John T. HADDEN, Warden, Respondent Appellee.
No. 94-6022.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 17, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-572-5)
Otis Herman Morgan, appellant pro se.
Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before RUSSELL, MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm as modified to reflect dismissal without prejudice.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 The district court correctly dismissed Appellant's Sec. 2241 petition challenging his conviction because it should have been brought as a motion pursuant to 28 U.S.C. Sec. 2255 (1988) in the United States District Court for the Western District of Virginia, where Appellant was sentenced.   Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 497 (1973).  We modify the district court's order, however, to reflect dismissal without prejudice to Appellant's ability to refile his action under Sec. 2255 in the appropriate court